Fourth Court of Appeals
                               San Antonio, Texas
                                   September 20, 2021

                                   No. 04-21-00202-CR

                                  Darrel Keith PEAVY,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR11517
                      Honorable Stephanie R. Boyd, Judge Presiding


                                     ORDER

      The Appellant’s motion to withdraw as counsel is GRANTED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court